To vacate an order granting leave to file a bill of review in the matter of the petition of the State of Michigan, for the sale of lands for taxes assessed for the year 1892 and previous.
Order to show cause denied June 7, 1897.
The decree was granted November 20, 1894; the sale was made in December, 1894, and O’Connor became the purchaser. Notice of the application for leave was served upon him and he was heard in opposition. The auditor general is a party hereto.
As to whether mandamus is the proper remedy relators insist that an order granting leave to file such bill is not appealable; that the power of the court in such cases is largely discretionary, and that mandamus is the proper remedy when the court has abused this discretion, citing Stockley vs. Stockley, 93 M., 313; Gray vs. Barton et al., 62 M., 186 (858); Maxfield vs. Freeman, 39 M., 64; Beecher vs. Rolling Mill Co., 40 M., 307; Miller vs. Circuit Judge (Bay), 41 M,. 326 (116).